Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Agreement”), dated as of
September 30, 2004, is made by and among Great Lakes Dredge & Dock Corporation
(the “Borrower”), GLDD Acquisitions Corp. (“Holdings”), the other “Loan Parties”
from time to time party to the Credit Agreement referred to and defined below
(together with Holdings and the Borrower, the “Loan Parties”), the financial
institutions from time to time party to such Credit Agreement referred to and
defined below (collectively, the “Lenders”) and Bank of America, N.A., as issuer
of the Letters of Credit (in such capacity, the “Issuing Lender”) and as
representative of the Lenders (in such capacity, the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement referred to and defined
below.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the other Loan Parties, the Lenders, the Administrative
Agent and the Issuing Lender have entered into that certain Credit Agreement
dated as of December 22, 2003 (the “Credit Agreement”), pursuant to which, among
other things, the Lenders have agreed to provide, subject to the terms and
conditions contained therein, certain loans and other financial accommodations
to the Borrower; and

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement and, subject to the terms and conditions of
this Agreement, the Administrative Agent and the Lenders hereby agree to amend
the Credit Agreement;

 

NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Borrower, the other Loan
Parties, the Lenders and the Administrative Agent, such parties hereby agree as
follows:

 

1.             Amendments to Credit Agreement. Subject to the satisfaction of
each of the conditions set forth in Section 2 of this Agreement, the Credit
Agreement is hereby amended as follows:

 

(a)           Section 2.1.1 of the Credit Agreement is hereby amended to delete
the proviso appearing in the third sentence of such section in its entirety and
to replace such proviso with the following proviso:

 

provided, however that (a) the aggregate principal amount of all Revolving Loans
which any Lender shall be committed to have outstanding hereunder shall not at
any time exceed the product of (i) such Lender’s Revolving Credit Percentage
multiplied by (ii) (y) before the occurrence of an Availability Restoration
Date, the lesser of (A) $15,000,000 and (B) the Availability, and (z) from and
after the occurrence of an Availability Restoration Date, the Availability, and
(b) the aggregate principal amount of all Revolving Loans which the Lenders
shall be committed to have outstanding hereunder

 

--------------------------------------------------------------------------------


 

shall not at any time exceed (y) before the occurrence of an Availability
Restoration Date, the lesser of (A) $15,000,000 and (B) the Availability, and
(z) from and after the occurrence of an Availability Restoration Date, the
Availability.

 

(b)           Section 2.8.l(g) of the Credit Agreement is hereby amended to
delete such section in its entirety and to replace such section with the
following section:

 

(g)          shall, from time to time, make mandatory prepayments of the
Revolving Loans in such amounts and at such times as may be necessary to (i)
prevent the aggregate outstanding principal amount of all Revolving Loans from
exceeding (y) before the occurrence of an Availability Restoration Date, the
lesser of (1) $15,000,000 and (2) the Availability, and (z) from and after the
occurrence of an Availability Restoration Date, the Availability, and (ii) to
the extent achievable through the prepayment of the Revolving Loans, prevent the
aggregate outstanding Letter of Credit Obligations from exceeding the Letter of
Credit Availability;

 

(c)           Section 2.9.1 of the Credit Agreement is hereby amended to delete
such section in its entirety and to replace such section with the following
section:

 

SECTION 2.9.1. Rates.  From the date any Loan is made to the date the principal
amount of such Loan is repaid in full, interest shall accrue on the outstanding
principal amount of such Loan at a rate per annum:

 

(a)          on that portion of the outstanding principal amount thereof
maintained from time to time as a Base Rate Loan, equal to the Base Rate from
time to time in effect, plus, in the case of any Revolving Loan, the then
Applicable Base Rate Margin, and, in the case of any Tranche B Term Loan, the
Applicable Tranche B Term Loan Base Rate Margin; and

 

(b)          on that portion of the outstanding principal amount thereof
maintained from time to time as a Eurodollar Rate Loan, during each Interest
Period applicable thereto, equal to the sum of the Eurodollar Rate (Adjusted)
for such Interest Period, plus in the case of any Revolving Loan, the then
Applicable Eurodollar Rate Margin, and, in the case of any Tranche B Term Loan,
the Applicable Tranche B Term Loan Eurodollar Rate Margin.

 

(d)           Section 4.2(a)(iii) of the Credit Agreement is hereby amended to
delete such section in its entirety and to replace such section with the
following section:

 

(iii) (A) Revolving Loans outstanding plus the Letter of Credit Obligations
shall not exceed the Revolving Commitment Amount minus the Availability Block,
both before and after giving effect to such Revolving Loan and/or Letter of
Credit, (B) prior to the occurrence of an Availability Restoration Date, the
Revolving Loans outstanding shall not exceed $15,000,000 both before and after
giving effect to such Revolving Loan and (C) in the case of the issuance of a
Letter of Credit, the Letter of Credit Obligations shall not exceed the Letter
of Credit Availability, both before and after giving effect to such Letter of
Credit.

 

2

--------------------------------------------------------------------------------


 

(e)           Section 6.1(p) of the Credit Agreement is hereby amended to delete
such section in its entirety and to replace such section with the following
section:

 

(p)          Liens on Collateral. The Liens granted to the Administrative Agent
securing the Obligations for the benefit of the Secured Parties shall, as set
forth in the Guaranties and Collateral Documents (subject to changes in the
Collateral resulting from Dispositions and substitutions of Collateral permitted
hereunder pursuant to clause (c) of the definition of Permitted Dispositions and
the effect of Recovery Events) for the term of this Agreement be comprised of
(i) a first priority lien on equipment of the Borrower and the Guarantors that
as of the Closing Date, according to the appraisal performed by Merrill Marine
in connection with to the Closing Date, was determined to have an orderly
liquidation value (“OLV”) of at least $70,000,000; (ii) a perfected second
priority lien on other equipment of the Borrower and the Guarantors that as of
the Closing Date, according to the appraisal performed by Merrill Marine
immediately prior to the Closing Date was determined to have an OLV of at least
$80,000,000 (subject only to Liens permitted by this Agreement and the Liens of
Travelers pursuant to the Bonding Agreement); (iii) a perfected Lien on all
intercompany receivables of the Borrower and the Subsidiary Guarantors having an
equal priority to the Liens of Travelers, and having a senior priority to all
other Liens; (iv) by a perfected second priority lien on accounts receivables of
the Borrower and the Subsidiary Guarantors arising from projects that are bonded
pursuant to the Bonding Agreement (subject only to Liens permitted by this
Agreement and the Liens of Travelers pursuant to the Bonding Agreement) and (v)
a first priority lien on additional equipment of the Borrower and the Guarantors
that as of the First Amendment Effective Date, according to the appraisal
performed by Merrill Marine immediately prior to the First Amendment Effective
Date, was determined to have an OLV of at least $10,000,000 (subject, but senior
to, the second priority lien of Travelers on such additional collateral to the
extent required by the Intercreditor Agreement).

 

(f)            Section 6.1(q) of the Credit Agreement is hereby amended as
follows to delete the reference “(i)” appearing in such section, delete the word
“and” appearing immediately before clause (ii) of such section, and to delete
clause (ii) of such section (for the avoidance of doubt, such clause (ii) ending
immediately prior to the word “together”) in its entirety.

 

(g)           Section 6.1(r) of the Credit Agreement is hereby amended to add
the following sentence at the end of such section:

 

The Lenders hereby authorize the Administrative Agent, without further consent
of any Lender, to enter into such amendments, restatements, supplements and
other modifications to the Collateral Documents (including entering into new
Collateral Documents) in connection with any transaction permitted under this
Agreement, including, without limitation, transactions permitted by Section
6.2(a)(i), to the extent that the Administrative Agent deems such action to be
reasonably necessary to protect and preserve the Liens on the Collateral as
described in Section 6.1(p).

 

(h)           Section 6.3 of the Credit Agreement is hereby amended to delete
such section in its entirety and to replace such section with the following
section:

 

3

--------------------------------------------------------------------------------


 

SECTION 6.3. Financial Covenants. The Borrower covenants and agrees that so long
as the Lenders shall have any Commitment hereunder, any Letter of Credit shall
remain outstanding, or any other Obligation (other than contingent obligations
hereunder for which no claim has been, or is reasonably expected to be, made)
shall remain outstanding:

 

(a)          Capital Expenditures.

 

(i)           Before the occurrence of a Financial Covenant Restoration Date,
the Borrower and its consolidated Subsidiaries shall not make or permit Capital
Expenditures for any Fiscal Year in an aggregate amount in excess of the
corresponding amount set forth below opposite such Fiscal Year (with respect to
any such Fiscal Year, the “Base Capital Expenditure Amount”):

 

Fiscal Year

 

Amount

 

Fiscal Year 2004

 

$

10,500,000

 

Fiscal Year 2005

 

$

12,500,000

 

Fiscal Year 2006

 

$

15,000,000

 

Fiscal Year 2007

 

$

18,000,000

 

Fiscal Year 2008 and thereafter

 

$

22,000,000

 

 

provided, however, that the Base Capital Expenditure Amount for any Fiscal Year
after Fiscal Year 2004 may be increased by an amount equal to the excess, if
any, of (i) the Base Capital Expenditure Amount for the immediately preceding
Fiscal Year, over (ii) the actual amount of Capital Expenditures made by the
Borrower and its Subsidiaries during such immediately preceding Fiscal Year; and
provided, further, that in no event shall the amount of Capital Expenditures
made by the Borrower and its consolidated Subsidiaries in any Fiscal Year exceed
the corresponding amount set forth below opposite such Fiscal Year:

 

Fiscal Year

 

Amount

 

Fiscal Year 2004

 

$

10,500,000

 

Fiscal Year 2005

 

$

13,500,000

 

Fiscal Year 2006

 

$

17,000,000

 

Fiscal Year 2007

 

$

20,000,000

 

Fiscal Year 2008 and thereafter

 

$

24,000,000

 

 

(ii)          From and after the occurrence of a Financial Covenant Restoration
Date, the Borrower and its consolidated Subsidiaries shall not make or permit
Capital Expenditures in an aggregate amount in excess of $22,000,000 during any
Fiscal Year (with respect to any such Fiscal Year, the “Alternate Base Capital
Expenditure Amount”); provided, however, that the Alternate Base Capital
Expenditure Amount for any Fiscal Year after Fiscal Year 2004 may be increased
by (A) an amount equal to the excess, if any, of (i) the Alternate Base Capital
Expenditure Amount for the immediately preceding Fiscal Year, over (ii) the
actual amount of Capital Expenditures made by the Borrower and its Subsidiaries
during such immediately preceding Fiscal Year; plus

 

4

--------------------------------------------------------------------------------


 

(B) the amount of Capital Expenditures permitted in the immediately succeeding
Fiscal Year (provided that the Alternate Base Capital Expenditure Amount for
such succeeding Fiscal Year shall be reduced by the amount of any increase
pursuant to this Clause (B); and provided, further, that in no event shall the
amount of Capital Expenditures made by the Borrower and its consolidated
Subsidiaries in any Fiscal Year exceed $26,000,000).

 

(b)          Maximum Total Leverage.

 

(i)           Before the occurrence of a Financial Covenant Restoration Date or
an Availability Restoration Date, the Borrower and its consolidated Subsidiaries
shall not permit the ratio (the “Total Leverage Ratio”) of (i) the aggregate
unpaid principal amount of Total Funded Debt as of the last day of any Fiscal
Quarter ending during the periods described below to (ii) Adjusted Consolidated
EBITDA for the four (4) consecutive Fiscal Quarter period ending as of such
date, to exceed the corresponding ratio set forth below opposite such period:

 

Period

 

Ratio

 

January 1, 2006 through and including March 31, 2006

 

5.75 to l. 00

 

April 1, 2006 through and including September 30, 2006

 

5.50 to 1.00

 

October 1, 2006 through and including March 31, 2007

 

5.25 to 1.00

 

April 1, 2007 through and including September 30, 2007

 

5.00 to 1.00

 

October 1, 2007 through and including December 31, 2007

 

4.75 to 1.00

 

January 1, 2008 through and including December 31, 2008

 

4.50 to 1.00

 

January 1, 2009 through and including December 31, 2009

 

4.00 to 1.00

 

January 1, 2010 and thereafter

 

3.50 to 1.00

 

 

(ii)          From and after the occurrence of an Availability Restoration Date
but before the occurrence of a Financial Covenant Restoration Date, the Borrower
and its consolidated Subsidiaries shall not permit the Total Leverage Ratio for
the four (4) consecutive Fiscal Quarter period ending during the periods
described below, to exceed the corresponding ratio set forth below opposite such
period:

 

Period

 

Ratio

 

January 1, 2004 through and including March 31, 2006

 

5.75 to 1.00

 

April 1, 2006 through and including September 30, 2006

 

5.50 to 1.00

 

October 1, 2006 through and including March 31, 2007

 

5.25 to 1.00

 

April 1, 2007 through and including September 30, 2007

 

5.00 to 1.00

 

October 1, 2007 through and including December 31, 2007

 

4.75 to 1.00

 

January 1, 2008 through and including December 31, 2008

 

4.50 to 1.00

 

January 1, 2009 through and including December 31, 2009

 

4.00 to 1.00

 

January 1, 2010 and thereafter

 

3.50 to 1.00

 

 

(iii)         From and after the occurrence of a Financial Covenant Restoration
Date, the Borrower and its consolidated Subsidiaries shall not permit the Total
Leverage Ratio

 

5

--------------------------------------------------------------------------------


 

for the four (4) consecutive Fiscal Quarter period ending during the periods
described below, to exceed the corresponding ratio set forth below opposite such
period:

 

Period

 

Ratio

 

January 1, 2004 through and including December 31, 2004

 

5.75 to 1.00

 

January 1, 2005 through and including December 31, 2005

 

5.50 to 1.00

 

January 1, 2006 through and including December 31, 2006

 

5.00 to 1.00

 

January 1, 2007 through and including December 31, 2007

 

4.75 to 1.00

 

January 1, 2008 through and including December 31, 2008

 

4.50 to 1.00

 

January 1, 2009 through and including December 31, 2009

 

4. 00 to l.00

 

January 1, 2010 and thereafter

 

3.50 to 1.00

 

 

(c)           Maximum Senior Leverage.

 

(i)           Before the occurrence of a Financial Covenant Restoration Date,
the Borrower and its consolidated Subsidiaries shall not permit the ratio (the
“Senior Leverage Ratio”) of (i) the aggregate unpaid principal amount of Senior
Debt as of last day of any Fiscal Quarter ending during the periods described
below to (ii) Adjusted Consolidated EBITDA for the four (4) consecutive Fiscal
Quarter period ending as of such date, to exceed the corresponding ratio set
forth below opposite such period:

 

Period

 

Ratio

 

October 1, 2004 through and including December 31, 2004

 

3.00 to l.00

 

January 1, 2005 through and including March 31, 2005

 

3.50 to 1.00

 

April 1, 2005 through and including June 30, 2005

 

3.00 to l.00

 

July 1, 2005 through and including September 30, 2005

 

2.50 to 1.00

 

October 1, 2005 through and including March 31, 2006

 

2.25 to 1.00

 

April 1, 2006 through and including December 31, 2006

 

2.00 to l.00

 

January 1, 2007 through and including December 31, 2007

 

1.75 to 1.00

 

January 1, 2008 through and including December 31, 2008

 

1.50 to 1.00

 

January 1, 2009 through and thereafter

 

1.25 to 1.00

 

 

(ii)  From and after the occurrence of a Financial Covenant Restoration Date,
the Borrower and its consolidated Subsidiaries shall not permit the Senior
Leverage Ratio for the four (4) consecutive Fiscal Quarter period ending during
the periods described below, to exceed the corresponding ratio set forth below
opposite such period:

 

Period

 

Ratio

 

December 31, 2003 through and including December 31, 2004

 

2.50 to 1.00

 

January 1, 2005 through and including December 31, 2005

 

2.25 to 1.00

 

January 1, 2006 through and including December 31, 2006

 

2.00 to 1.00

 

January 1, 2007 through and including December 31, 2007

 

1.75 to 1.00

 

January 1, 2008 through and including December 31, 2008

 

1.50 to 1.00

 

January 1, 2009 through and thereafter

 

1.25 to 1.00

 

 

6

--------------------------------------------------------------------------------


 

(d)          Interest Coverage Ratio.

 

(i) Before the occurrence of a Financial Covenant Restoration Date, the Borrower
and its consolidated Subsidiaries shall not permit the ratio (the “Interest
Coverage Ratio”) of (i) Adjusted Consolidated EBITDA for any four (4)
consecutive Fiscal Quarter period ending as of the last day of any Fiscal
Quarter ending during the periods described below to (ii) Interest Expense, in
each case for the four (4) consecutive Fiscal Quarter period ending as of such
date, to be less than the corresponding ratio set forth below opposite such
period:

 

Period

 

Ratio

 

October 1, 2004 through and including December 31, 2004

 

1.50 to 1.00

 

January 1, 2005 through and including March 31, 2005

 

1.20 to 1.00

 

April 1, 2005 through and including June 30, 2005

 

1.35 to 1.00

 

July 1, 2005 through and including September 30, 2005

 

1.60 to 1.00

 

October 1, 2005 through and including December 31, 2005

 

1.80 to 1.00

 

January 1, 2006 through and including December 31, 2006

 

2.00 to 1.00

 

January 1, 2007 through and including December 31, 2008

 

2.25 to 1.00

 

January 1, 2009 through and thereafter

 

2.50 to 1.00

 

 

(ii) From and after the occurrence of a Financial Covenant Restoration Date, the
Borrower and its consolidated Subsidiaries shall not permit the Interest
Coverage Ratio for the four (4) consecutive Fiscal Quarter periods ending during
the periods described below to be less than the corresponding ratio set forth
below opposite such period:

 

Period

 

Ratio

 

December 31, 2003 through and including December 31, 2004

 

1.75 to 1.00

 

January 1, 2005 through and including December 31, 2005

 

2.00 to 1.00

 

January 1, 2006 through and including December 31, 2006

 

2.00 to 1.00

 

January 1, 2007 through and including December 31, 2008

 

2.25 to 1.00

 

January 1, 2009 through and thereafter

 

2.50 to 1.00

 

 

(e)           Minimum Adjusted Consolidated EBITDA. Before the occurrence of a
Financial Covenant Restoration Date or an Availability Restoration Date, the
Borrower and its consolidated Subsidiaries shall not permit the Adjusted
Consolidated EBITDA for any four (4) consecutive Fiscal Quarter period ending as
of the last day of any Fiscal Quarter ending during the periods described below
to be less than the corresponding amount set forth below opposite such period:

 

Period

 

Amount

 

July 1, 2004 through and including September 30, 2004

 

$

41,000,000

 

October 1, 2004 through and including December 31, 2004

 

$

30,000,000

 

January 1, 2004 through and including March 31, 2005

 

$

25,000,000

 

April 1, 2005 through and including June 30, 2005

 

$

29,000,000

 

July 1, 2005 through and including September 30, 2005

 

$

34,000,000

 

October 1, 2005 through and including December 31, 2005

 

$

38,000,000

 

 

7

--------------------------------------------------------------------------------


 

(i)            Section 6.4(d) of the Credit Agreement is hereby amended to
delete such section in its entirety and to replace such section with the
following section:

 

Compliance Certificate. The Borrower shall provide to the Administrative Agent,
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year and within 90 days after the end of the last Fiscal Quarter of each
Fiscal Year, (i) a certificate substantially in the form of Exhibit G (the
“Compliance Certificate”), executed on behalf of the Borrower by the Authorized
Officer who is the chief financial officer, treasurer, assistant treasurer or
controller of the Borrower, showing (in reasonable detail and appropriate
calculations and computations inform reasonably satisfactory to the
Administrative Agent) compliance with the financial covenants set forth in
Section 6.3, (ii) notice of the occurrence of any Permitted Disposition or any
Permitted Business Acquisition, describing, in detail reasonably satisfactory to
the Administrative Agent, the assets sold or disposed of or the assets acquired
and the purchase price or sale price thereof, as the case may be, during the
preceding Fiscal Quarter, (iii) notice of the receipt of any sales proceeds,
insurance or requisition proceeds or condemnation awards received in connection
with the sale, damage, destruction, requisition or condemnation of any
Collateral during the preceding Fiscal Quarter, including a statement with
regard to whether the Borrower or such Subsidiary intends to apply such sales
proceeds, insurance or requisition proceeds or awards, as the case may be, to
replace, within one year of receipt thereof, such sold, damaged, destroyed,
requisitioned or condemned assets or property Collateral used for substantially
the same purpose as those sold, damaged, destroyed, requisitioned or condemned
and (iv) notice of any (A) voluntary liquidation or dissolution by any
Subsidiary of the Borrower into the Borrower or another Subsidiary of the
Borrower, (B) merger by any such Subsidiary with and into the Borrower or
another Subsidiary of the Borrower or (C) the purchase by the Borrower or any of
its Subsidiaries of any Capital Stock of any other Subsidiary of the Borrower
during the preceding Fiscal Quarter.

 

(j)            Section 6.4 of the Credit Agreement is hereby amended to add the
following Section 6.4(k) and Section 6.4(l) to the end of such Section 6.4:

 

(k)          Backlog Schedule. The Borrower shall provide the Administrative
Agent, within 45 days after the end of each calendar month of each calendar
year, a backlog schedule and a schedule of all work-in-progress, identified by
contract or project, of the Borrower and its Subsidiaries for the performance of
dredging, construction or other services as of the end of such calendar month,
prepared in a manner consistent with past practice.

 

(l)           Schedule of Pending Major Projects. The Borrower shall provide the
Administrative Agent, within 45 days after the end of each Fiscal Quarter of
each Fiscal Year, a schedule of pending major projects of the Borrower and its
Subsidiaries as of the end of such Fiscal Quarter.

 

8

--------------------------------------------------------------------------------


 

(k)           Section 7.1(k) of the Credit Agreement is hereby amended to delete
clause (i) of such section in its entirety and to replace such clause with the
following clause:

 

(i)           Any Person executing bonds, undertakings or instruments of
guaranty as surety for Holdings, the Borrower or any of their respective
Subsidiaries with respect to any marine construction or dredging contracts to be
entered into by the Borrower or any such Subsidiary for any reason ceases to
issue such bonds, undertakings or instruments of guaranty and (A) the Borrower,
Holdings and its Subsidiaries fail to cause another Person reasonably acceptable
to the Administrative Agent (provided that any such Person shall be deemed to be
acceptable if its bonds, undertakings or instruments of guaranty are accepted by
contract providers for Holdings and its Subsidiaries) to issue bonds,
undertakings or instruments of guaranty within 90 days of the date that such
original Person ceased to issue bonds, undertakings or instruments of guaranty,
or (B) such denial, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect; or

 

(l)            Schedule I to the Credit Agreement is hereby amended as follows:

 

(i) The definition of “EBITDA” is hereby amended by inserting a new clause (c)
at the end of the first sentence as follows:

 

and (c) plus, without duplication, cash dividends received by the Borrower or
any Subsidiary from Amboy Aggregates, a New Jersey joint venture, and any other
equity joint ventures.

 

(ii)           The definitions of “Applicable Base Rate Margin,” “Applicable
Commitment Fee Percentage,” “Applicable Eurodollar Rate Margin,” “Applicable
Financial Letter of Credit Fee Percentage,” and “Applicable Performance Letter
of Credit Fee Percentage” are hereby amended to delete such definitions in their
entirety and to replace such definitions with the following definitions:

 

“Applicable Base Rate Margin,” “Applicable Commitment Fee Percentage,”
“Applicable Eurodollar Rate Margin,” “Applicable Financial Letter of Credit Fee
Percentage,” and “Applicable Performance Letter of Credit Fee Percentage”
respectively mean, during any Pricing Period, the amount set forth for such
Applicable Base Rate Margin, Applicable Commitment Fee Percentage, Applicable
Eurodollar Rate Margin, Applicable Financial Letter of Credit Fee Percentage and
Applicable Performance Letter of Credit Fee Percentage, as the case may be,
depending upon the Total Leverage Ratio as of the last day of the Fiscal Quarter
most recently ended prior to the first day of such Pricing Period:

 

9

--------------------------------------------------------------------------------


 

Total
Leverage
Ratio

 

Applicable
Base Rate
Margin

 

Applicable
Commitment
Fee
Percentage

 

Applicable
Eurodollar
Rate
Margin

 

Applicable
Financial
Letter of
Credit
Fee
Percentage

 

Applicable
Performance
Letter of
Credit
Fee
Percentage

 

Less than 3.00x

 

1.25

 

.50

 

2.25

 

2.25

 

1.18

 

Greater than or equal to 3.00x but less 3.75x

 

1.50

 

.50

 

2.50

 

2.50

 

1.25

 

Greater than or equal to 3.75x but less 4.75x

 

1.75

 

.50

 

2.75

 

2.75

 

1.38

 

Greater than or equal to 4.75x but less than 5. 75x

 

2.00

 

.50

 

3.00

 

3.00

 

1.50

 

Greater than or equal to 5.75x but less than 6. 75x

 

2.50

 

.625

 

3.50

 

3.50

 

1.75

 

Greater than or equal to 6.75x

 

3.00

 

.75

 

4.00

 

4.00

 

2.00

 

 

provided, however, that (i) if and for so long as the Borrower shall have failed
to timely deliver a Compliance Certificate under Section 6.4(b) or Section
6.4(c) with respect to such Fiscal Quarter most recently ended, the Applicable
Base Rate Margin, Applicable Commitment Fee Percentage, Applicable Eurodollar
Rate Margin, Applicable Financial Letter of Credit Fee Percentage and Applicable
Performance Letter of Credit Fee Percentage for such Pricing Period shall be
determined as if the Total Leverage Ratio is greater than or equal to 6.75 to
1.00, (ii) notwithstanding the foregoing, for the period beginning on the First
Amendment Effective Date and ending on December 31, 2004, the Applicable Base
Rate Margin, Applicable Commitment Fee Percentage, Applicable Eurodollar Rate
Margin, Applicable Financial Letter of Credit Fee Percentage and Applicable
Performance Letter of Credit Fee Percentage shall be determined as if the Total
Leverage Ratio is greater than or equal to 5.75 to 1.00 but less than 6.75 to
1.00, and (in) notwithstanding the foregoing, the Applicable Performance Letter
of Credit Fee Percentage shall be subject to change in accordance with Section
2.10(c).

 

(iii)          The definition of “Availability” is hereby amended to delete such
definition in its entirety and to replace such definition with the following
definition:

 

“Availability” means, at any time, an amount (determined on a Dollar equivalent
basis) equal to the Revolving Commitment Amount then in effect minus the
Availability Block minus the outstanding Letter of Credit Obligations.

 

(iv)          The definition of “Contribution Agreement” is hereby deleted in
its entirety.

 

10

--------------------------------------------------------------------------------


 

(v)           The definition of “Great Lakes” is hereby amended to delete such
definition in its entirety and to replace such definition with the following
definition:

 

“Great Lakes” means Great Lakes Dredge & Dock Company, a New Jersey corporation
and a wholly-owned Subsidiary of the Borrower, and, upon consummation of the
merger with and into Great Lakes Dredge & Dock Company, LLC, a Delaware limited
liability company (“Great Lakes LLC”), with Great Lakes LLC as the survivor of
such merger, means Great Lakes LLC, as successor by merger to Great Lakes Dredge
& Dock Company and a wholly-owned Subsidiary of the Borrower.

 

(vi)  The definition of “Interest Expense” is hereby amended to delete clause
(iii) in the first sentence of such definition in its entirety and to replace
such clause with the following clause:

 

(iii) net costs or benefits under any Rate Protection Agreement (excluding (A)
any gain or loss recognized under GAAP resulting from the mark to market
valuation of any Rate Protection Agreement and (B) the costs of any commodity
hedging transaction or foreign currency hedging transaction)

 

(vii)         The definition of “Letter of Credit Availability” is hereby
amended to delete such definition in its entirety and to replace such definition
with the following definition:

 

“Letter of Credit Availability” means, at any time of determination, an amount
(determined on a Dollar equivalent basis) equal to the lesser of (a) the
Revolving Commitment Amount then in effect minus the then outstanding principal
balance of the Revolving Loans minus the Availability Block and (b) the Letter
of Credit Sublimit.

 

(viii)        The definition of “Loan Documents” is hereby amended to delete the
reference to “the Contribution Agreement” in it entirety.

 

(ix)           The definition of “Recovery Event” is hereby amended to delete
the reference to the words “the Bonding Company” appearing in such definition
and to replace such words with the word “Travelers.”

 

(x)            The following definitions are hereby added to Schedule I in the
appropriate alphabetical locations:

 

“Alternate Base Capital Expenditure Amount” has the meaning specified in Section
6.3(a).

 

“Applicable Tranche B Term Loan Base Rate Margin,” and “Applicable Tranche B
Term Loan Eurodollar Rate Margin” respectively mean, during any Pricing Period,
the amount set forth for such Applicable Tranche B Term Loan Base Rate Margin or
Applicable Tranche B Term Loan Eurodollar Rate Margin, as the case may be,
depending upon the Total Leverage Ratio as of the last day of the Fiscal Quarter
most recently ended prior to the first day of such Pricing Period:

 

11

--------------------------------------------------------------------------------


 

Total
Leverage
Ratio

 

Applicable Tranche B
Term Loan
Base Rate
Margin

 

Applicable Tranche B
Term Loan
Eurodollar Rate
Margin

 

Less than 5.75x

 

2.00

 

3.00

 

Greater than or equal to 5.75x but less than 6. 75x

 

2.50

 

3.50

 

Greater than or equal to 6.75x

 

3.00

 

4.00

 

 

provided, however, that if (i) and for so long as the Borrower shall have failed
to timely deliver a Compliance Certificate under Section 6.4(b) or Section
6.4(c) with respect to such Fiscal Quarter most recently ended, the Applicable
Tranche B Term Loan Base Rate Margin and Applicable Tranche B Term Loan
Eurodollar Rate Margin for such Pricing Period shall be determined as if the
Total Leverage Ratio is greater than or equal to 6.75 to 1.00 and (ii)
notwithstanding the foregoing, for the period beginning on the First Amendment
Effective Date and ending on December 31, 2004, the Applicable Tranche B Term
Loan Base Rate Margin and Applicable Tranche B Term Loan Eurodollar Rate Margin
shall be determined as if the Total Leverage Ratio is greater than or equal to
5.75 to 1.00 but less than 6.75 to 1.00,

 

“Availability Block” means (a) before the occurrence of an Availability
Restoration Date, the least of (i) $25,000,000, (ii) if the Borrower or any Loan
Party has been awarded one or more of the Designated Projects, $25,000,000 minus
the lesser of (x) $5,000,000 and (y) the sum of the Designated Letter of Credit
Amounts with respect to the Designated Projects awarded to the Loan Parties, and
(iii) an amount greater than or equal to $15,000,000 requested by the Borrower
and approved in writing by the Administrative Agent and the Majority Revolving
Credit Facility Lenders and (b) from and after the occurrence of an Availability
Restoration Date, $0.

 

“Availability Restoration Date” means the first date upon which the
Administrative Agent receives a Compliance Certificate from the Borrower for any
Fiscal Quarter ending on or after December 31, 2004 evidencing that either (a)
the Borrower’s Total Leverage Ratio is less than 5.50 to 1.00 or (b) the
Borrower’s Adjusted Consolidated EBITDA for the four (4) consecutive Fiscal
Quarter period most recently ended prior to such date exceeds $48,000,000.

 

“Designated Letter of Credit Amount” means the stated amount of any Letter of
Credit required to be delivered by any Loan Party in connection with any
Designated Project awarded to any Loan Party.

 

“Designated Project” means each of (a) the dredging works for the building of
the Ocean Cay LHG and LPG Terminal at Ocean Cay, Bahamas, (b) the dredging, land
reclamation and shore protection for a new land development project located in
the southern tip of Bahrain for Durrat Al-Bahrain, (c) dredging and land
reclamation for the new Doha International Airport Platform for the State of
Qatar and (d) channel

 

12

--------------------------------------------------------------------------------


 

maintenance dredging from the mouth of the Arabian Gulf to the Port of Umm Qasr
for the United Nations Development Program.

 

“Financial Covenant Restoration Date” means the first date upon which the
Administrative Agent receives a Compliance Certificate for any Fiscal Quarter
ending on or after December 31, 2004 from the Borrower evidencing that the
Borrower’s Adjusted Consolidated EBITDA for the four (4) consecutive Fiscal
Quarter period most recently ended prior to such date exceeds $50,000,000.

 

“First Amendment” means that certain Amendment No. 1 to Credit Agreement dated
as of the First Amendment Effective Date by and among the Borrower, the Loan
Parties, the Issuing Bank, the Lenders and the Administrative Agent.

 

“First Amendment Effective Date” means September 30, 2004.

 

“Letter of Credit Sublimit” means, the greatest of (a) $25,000,000, (b) if the
Borrower or any Loan Party has been awarded one or more of the Designated
Projects, $25,000,000 plus the lesser of (x) $5,000,000 and (y) the sum of the
Designated Letter of Credit Amounts with respect to the Designated Projects
awarded to the Loan Parties and (c) an amount lesser than or equal to
$35,000,000 requested by the Borrower and approved in writing by the
Administrative Agent and the Majority Revolving Credit Facility Lenders.

 

2.             Effectiveness of this Agreement; Conditions Precedent. The
provisions of Section 1 of this Agreement shall be deemed to have become
effective as of the date first written above (the “Effective Date”), but such
effectiveness shall be expressly conditioned upon the Administrative Agent’s
receipt of each of the following, in each case in form, substance and scope
reasonably acceptable to the Administrative Agent:

 

(a)           originally-executed counterparts of this Agreement executed by
Authorized Officers of the Borrower and the other Loan Parties, and by duly
authorized officers of the Majority Lenders;

 

(b)           a certificate of the secretary or assistant secretary of the
Borrower, in form and substance reasonably acceptable to the Administrative
Agent, certifying (i) the currency and authenticity of the resolutions of the
board of directors of the Borrower authorizing its execution, performance and
delivery of this Agreement and of the Credit Agreement as to be amended hereby,
(ii) the names, signatures and incumbency of the officers of the Borrower and
(iii) the currency and authenticity of the certificate of incorporation and
bylaws of the Borrower as previously delivered to the Administrative Agent;

 

(c)           a backlog schedule and a schedule of all work-in-progress,
identified by contract or project, of the Borrower and its Subsidiaries for the
performance of dredging, construction or other services for the month of August
2004;

 

(d)           a supplement to the First Preferred Fleet Mortgage executed by
Great Lakes with respect to the vessels pledged in favor of the Administrative
Agent, for the benefit of the

 

13

--------------------------------------------------------------------------------


 

Lenders, in connection with clause (v) of Section 6.1 (p) of the Credit
Agreement as amended hereby;

 

(e)           title abstracts with respect to any vessels pledged in favor of
the Administrative Agent, for the benefit of the Lenders, in connection with
clause (v) of Section 6.1 (p) of the Credit Agreement as amended hereby;

 

(f)            opinion letters with respect to Vessel Mortgages executed,
delivered and recorded in connection with clause (v) of Section 6.1(p) of the
Credit Agreement as amended hereby;

 

(g)           evidence that all conditions precedent to an amendment to the
Intercreditor Agreement dated as of the Effective Date have been satisfied and
that such amendment to the Intercreditor Agreement is enforceable in accordance
with its terms;

 

(h)          an opinion letter of Winston & Strawn LLP, counsel to the Borrower
and Great Lakes, addressed to the Administrative Agent and the Lenders,
addressing matters related to this Agreement; and

 

(i)            payment in full from the Borrower, in immediately available
funds, of (i) an amendment fee payable to each Lender (other than Bank of
America) executing and delivering a counterpart signature page to this Agreement
on or before September 21, 2004 in an amount equal to 0.25% of the sum of such
Lender’s Revolving Commitment, plus the outstanding principal balance of such
Lender’s Tranche B Term Loan, and (ii) the arrangement fee required under that
certain fee letter of even date herewith by and among Bank of America, Banc of
America Securities LLC, and the Borrower, all of which aforementioned fees shall
be fully earned and non-refundable when due and payable (collectively, the
“Amendment Fees”).

 

3.             Representations, Warranties and Covenants.

 

(a)           The Borrower and each other Loan Party hereby represents and
warrants that this Agreement and the Credit Agreement as amended hereby
(collectively, the “Amendment Documents”) constitute legal, valid and binding
obligations of the Borrower and the other Loan Parties enforceable against the
Borrower and the other Loan Parties in accordance with their terms.

 

(b)           The Borrower and each other Loan Party hereby represents and
warrants that (i) its execution, delivery and performance of this Agreement and
the Credit Agreement have been duly authorized by all proper corporate or
limited liability company action, do not violate any provision of its
organizational documents, will not violate any law, regulation, court order or
writ applicable to it, and will not require the approval or consent of any
governmental agency, or of any other third party under the terms of any contract
or agreement to which it or any of its Affiliates is bound (which has not been
previously obtained), including without limitation, the Note Indenture and the
Bonding Agreement and (ii) after giving effect to the amendments contemplated by
Section 1 of this Agreement, all Obligations will constitute, and if the full
amount of the Revolving Commitment were utilized by the Borrower all Obligations
arising with respect thereto would constitute, “Permitted Debt” under and as
defined in Section 4.09 of the Note Indenture.

 

14

--------------------------------------------------------------------------------


 

(c)           The Borrower and each other Loan Party hereby represents and
warrants that, both before and after giving effect to the provisions of this
Agreement, (i) no Default or Event of Default has occurred and is continuing or
will have occurred and be continuing and (ii) all of the representations and
warranties of the Borrower and each other Loan Party contained in the Credit
Agreement and in each other Loan Document (other than representations and
warranties which, in accordance with their express terms, are made only as of an
earlier specified date) are, and will be, true and correct as of the date of its
execution and delivery hereof or thereof in all material respects as though made
on and as of such date.

 

(d)           The Borrower hereby agrees to pay the Amendment Fees to the
Administrative Agent, for the benefit of the Lenders and for the Administrative
Agent’s own account, upon the Borrower’s execution and delivery of this
Agreement.

 

(e)           As of the Effective Date, except to the extent set forth in
Schedule 1 hereto, the Borrower and the Subsidiary Guarantors are the sole and
lawful owners of each Designated Vessel and hold valid legal title to the whole
of such Designated Vessels.

 

(f)            Except as set forth in Schedule 2 hereto or in the financial
statements previously delivered pursuant to Section 5.1(f) of the Credit
Agreement, no claims, litigation, arbitration proceedings or governmental
proceedings are pending or, to the knowledge of the Loan Parties, overtly
threatened against or, to the knowledge of the Loan Parties, are affecting
Holdings, the Borrower, or any of the Borrower’s Subsidiaries, or any of their
respective properties, assets or revenues, the results of which could reasonably
be expected to have a Material Adverse Effect.

 

(g)           As of the Effective Date, except as disclosed in Schedule 3
hereto, none of Holdings, the Borrower or any of the Borrower’s Subsidiaries
maintains or contributes to any employee welfare benefit plan within the meaning
of Section 3(1) of ERISA which provides benefits to employees after termination
of employment other than as required by Section 601 of ERISA.

 

(h)           Except as disclosed in Schedule 4 hereto, the ongoing operations
of Holdings, the Borrower and each of the Borrower’s Subsidiaries have complied
and currently comply in all respects with all Environmental Laws, except to the
extent that such noncompliance could not reasonably be expected to have a
Material Adverse Effect.

 

(i)            As of the Effective Date, a complete and correct disclosure of
each Subsidiary of Holdings in existence as of the Closing Date is set forth in
Schedule 5-A hereto, together with the names, jurisdictions of organization, the
percentage of shares of such Persons owned by Holdings, the Borrower and each
Subsidiary of the Borrower as of the Effective Date.

 

(j)            As of the Effective Date, the names and ownership percentages
(stated both on an outstanding and fully-diluted basis) of each legal, record
owner of each class of the issued and outstanding shares of Capital Stock of
Holdings and the Borrower, and each Subsidiary of the Borrower, and of all
issued and outstanding warrants, options, stock appreciation rights and other
convertible interests with respect to Holdings, the Borrower’s, or such
Subsidiary’s Capital Stock, are completely and accurately set forth in Schedule
5-B hereto.

 

15

--------------------------------------------------------------------------------


 

(k)           As of the Effective Date, the financial statements delivered
pursuant to Section 5.1 (f) of the Credit Agreement contain a complete and
accurate disclosure in all material respects of (i) all Debt of Holdings and its
Subsidiaries outstanding as of the respective dates of such financial statements
and (ii) all material loss contingencies and other material contingent
obligations of Holdings and its Subsidiaries as of such dates, except for
Guaranties disclosed on Schedule 6 hereto.

 

(1)           As of the Effective Date, except to the extent set forth in
Schedule 7 hereto and except as otherwise permitted by Section 6.2(b) of the
Credit Agreement, Holdings, the Borrower and the Subsidiary Guarantors have made
no Investments.

 

(m)          As of the Effective Date, except to the extent set forth in
Schedule 8 hereto and except as otherwise permitted by Section 6.2(f) of the
Credit Agreement, Holdings, the Borrower and the Subsidiary Guarantors have not
created, incurred, assumed or otherwise become liable for any Debt in respect of
Guaranties.

 

(n)           As of the Effective Date, the Grantor’s Equipment (as “Grantor”
and “Equipment” is defined in the Equipment Security Agreement dated as of
December 22, 2003 between Great Lakes and the Agent) (other than Equipment in
transit or out of repair), is kept at the locations listed in Schedule 9 hereto.

 

4.             Reaffirmation, Ratification and Acknowledgment. The Borrower and
each other Loan Party hereby (a) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, and each grant of security
interests and liens in favor of the Administrative Agent, under each Loan
Document to which it is a party, (b) agrees and acknowledges that such
ratification and reaffirmation is not a condition to the continued effectiveness
of such Loan Documents and (c) agrees that neither such ratification and
reaffirmation, nor the Administrative Agent’s, or any Lender’s solicitation of
such ratification and reaffirmation, constitutes a course of dealing giving rise
to any obligation or condition requiring a similar or any other ratification or
reaffirmation from the Borrower or such other Loan Parties with respect to any
subsequent modifications to the Credit Agreement or the other Loan Documents. As
modified hereby, the Credit Agreement is in all respects ratified and confirmed,
and the Credit Agreement as so modified by this Agreement shall be read, taken
and so construed as one and the same instrument. Each of the Loan Documents
shall remain in full force and effect and are hereby ratified and confirmed.
Neither the execution, delivery nor effectiveness of this Agreement shall
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, or of any Default or Event of Default (whether or not known to the
Administrative Agent or the Lenders), under any of the Loan Documents. This
Agreement and each of the other Amendment Documents shall constitute Loan
Documents for purposes of the Credit Agreement.

 

5.             Governing Law.   THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO ITS CONFLICTS OF LAW PRINCIPLES (OTHER THAN THE PROVISIONS OF 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

16

--------------------------------------------------------------------------------


6.             Administrative Agent’s Expenses.   The Borrower hereby agrees to
promptly reimburse the Administrative Agent for all of the reasonable
out-of-pocket expenses, including, without limitation, attorneys’ and
paralegals’ fees, it has heretofore or hereafter incurred or incurs in
connection with the preparation, negotiation and execution of this Agreement and
the other documents, agreements and instruments contemplated hereby.

 

7.             Counterparts. This Agreement may be executed in counterparts,
each of which shall be an original and all of which together shall constitute
one and the same agreement among the parties.

 

* * * *

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

 

GREAT LAKES DREDGE & DOCK
CORPORATION

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

Name:

Deborah A. Wensel

 

Title:

Senior Vice President, Chief Financial
Officer and Treasurer

 

 

 

 

 

GLDD ACQUISITIONS CORP.

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

Name:

Deborah A. Wensel

 

Title:

Senior Vice President, Chief Financial
Officer and Treasurer

 

 

 

 

 

GREAT LAKES DREDGE & DOCK
COMPANY

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

Name:

Deborah A. Wensel

 

Title:

Senior Vice President, Chief Financial
Officer and Treasurer

 

 

 

 

 

GREAT LAKES CARIBBEAN DREDGING,
INC.

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

Name:

Deborah A. Wensel

 

Title:

Senior Vice President, Chief Financial
Officer and Treasurer

 

--------------------------------------------------------------------------------


 

 

DAWSON MARINE SERVICES COMPANY

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

Name:

 Deborah A. Wensel

 

Title:

Senior Vice President, Chief Financial
Officer and Treasurer

 

 

 

 

 

FIFTY-THREE DREDGING CORPORATION

 

 

 

 

 

By:

/s/ William H. Hanson

 

Name:

William H. Hanson

 

Title:

President

 

 

 

 

 

NORTH AMERICAN SITE DEVELOPERS,
INC.

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

Name:

 Deborah A. Wensel

 

Title:

Vice President and Treasurer

 

 

 

 

 

JDC SOIL MANAGEMENT &
DEVELOPMENT INC.

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

Name:

 Deborah A. Wensel

 

Title:

Senior Vice President, Chief Financial
Officer and Treasurer

 

 

 

 

 

GREAT LAKES DREDGE & DOCK
COMPANY, LLC

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

Name:

 Deborah A. Wensel

 

Title:

Senior Vice President, Chief Financial
Officer and Treasurer

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative
Agent

 

 

 

 

 

By:

/s/ Jeffery T. white

 

Name:

Jeffery T. white

 

Title:

Assistant Vice President

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender and
as Issuing Bank

 

 

 

 

 

By:

/s/ Jennifer L. Gerdes

 

Name:

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE FIRST BOSTON, acting through

 

its Cayman Islands Branch, as a Lender

 

 

 

 

 

By:

/s/ Philip Ho

 

 

Name: Philip Ho

 

Title: Director

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

Name: Mikhail Faybusovich

 

Title: Associate

 

--------------------------------------------------------------------------------


 

 

Denali Capital LLC, managing member of DC
Funding Partners, portfolio manager for DENALI
CAPITAL CLO I, LTD., or an affiliate

 

 

 

 

 

By:

/s/ John P. Thacker

 

 

Title:

JOHN P. THACKER
CHIEF CREDIT OFFICER

 

 

 

 

 

 

 

 

 

 

Denali Capital LLC, managing member of
DC Funding Partners, portfolio manager for
DENALI CAPITAL CLO III, LTD., or an affiliate

 

 

 

 

 

By:

/s/ John P. Thacker

 

 

Title:

JOHN P. THACKER
CHIEF CREDIT OFFICER

 

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Susan Kaminski

 

 

Title:

SUSAN KAMINSKI
VICE PRESIDENT

 

 

--------------------------------------------------------------------------------


 

 

FRANKLIN CLO II LIMITED, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Romeo J. Cruz

 

 

Title:

Romeo J. Cruz
Authorized Signatory

 

 

 

 

 

 

FRANKLIN CLO III LIMITED, as a Lender

 

 

 

 

 

By:

/s/ Romeo J. Cruz

 

 

Title:

Romeo J. Cruz
Authorized Signatory

 

 

 

 

 

 

FRANKLIN FLOATING RATE MASTER
SERIES, as a Lender

 

 

 

 

 

By:

/s/ Madeline Lam

 

 

Title:

Madeline Lam
Asst. Vice President

 

 

 

 

 

 

FRANKLIN FLOATING RATE TRUST, as a
Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Madeline Lam

 

 

Title:

Madeline Lam
Asst. Vice President

 

 

 

 

 

 

FRANKLIN FLOATING RATE DAILY ACCESS
FUND, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Madeline Lam

 

 

Title:

Madeline Lam
Asst. Vice President

 

 

--------------------------------------------------------------------------------


 

 

ING PRIME RATE TRUST, as a Lender

 

By: ING Investment Management Co.
As its investment advisor

 

 

 

 

 

By:

/s/ Theodore M. Hong

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

ING SENIOR INCOME FUND, as a Lender
By: ING Investment Management Co.
As its investment advisor

 

 

 

 

 

By:

/s/ Theodore M. Hong

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

 

LASALLE BANK NATIONAL ASSOCIATION, as
a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Title: First Vice President

 

 

--------------------------------------------------------------------------------


 

 

LEHMAN BROTHERS INC., as a Lender

 

 

 

 

 

 

 

 

 

 

/s/ Francis J. Chang

 

 

By:

Francis J. Chang

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC., as a
Lender

 

 

 

 

 

 

/s/ Francis J. Chang

 

 

By:

Francis J. Chang

 

 

Title:

Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

 

MONUMENT PARK CDO LTD, as a Lender

 

By: Blackstone Debt Advisors L.P.
As Collateral Manager

 

 

 

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------


 

 

NATIONAL CITY BANK, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Michael A. Moose

 

 

Title:

Assistant Vice President

 

 

--------------------------------------------------------------------------------


 

 

OAK BROOK BANK- OAK BROOK, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Henry Wessel

 

 

Title:

Henry Wessel

 

 

 

VP

 

 

--------------------------------------------------------------------------------


 

 

PILGRIM CLO 1999-1 LTD., as a Lender
By: ING Investments, LLC

As its investment advisor

 

 

 

 

 

 

 

 

 

By:

/s/ Theodore M. Hong

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

 

SEQUILS PILGRIM I LTD, as a Lender
By: ING Investments, LLC
As its investment advisor

 

 

 

 

 

 

 

 

 

By:

/s/ Theodore M. Hong

 

 

Title:

 Vice President

 

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY, as a
Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Greg Lunceford

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Wilfred V. Saint

Wilfred V. Saint
Director

 

Title:

 

Banking Product
Services, US

 

 

 

 

 

By:

/s/ Joselin Fernandes

Joselin Fernandes
Associate Director

 

Title:

 

Banking Products
Services, US

 

--------------------------------------------------------------------------------


 

 

VAN KAMPEN SENIOR INCOME TRUST

 

 

 

By: Van Kampen Investment Advisory Corp, as
Collateral Manager

 

 

 

 

 

By:

/s/ Darvin Pierce

 

 

Title:

DARVIN PIERCE

 

 

 

EXECUTIVE DIRECTOR

 

 

VAN KAMPEN SENIOR LOAN FUND

 

 

 

 

 

By: Van Kampen Investment Advisory Corp, as
Collateral Manager

 

 

 

 

 

By:

/s/ Darvin Pierce

 

 

Title:

DARVIN PIERCE

 

 

 

EXECUTIVE DIRECTOR

 

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------